        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 1 of 17                     FILED
                                                                                 2020 Aug-25 PM 02:50
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

DIANE ALLEN,

      Plaintiff,

V.                                                 CASE NUMBER:

CHILDERSBURG ESTATES, L.P.
and HUFF MANAGEMENT CO., INC.,

     Defendants.
__________________________________/

                                  COMPLAINT

      COMES NOW the Plaintiff, DIANE ALLEN, by and through the undersigned

attorney and hereby sues the Defendants, CHILDERSBURG ESTATES, L.P., and

HUFF MANAGEMENT CO., INC. for declaratory and injunctive relief, as well as

for compensatory and punitive damages pursuant to 42 U.S.C. § 3601, et seq. (“The

Fair Housing Amendments Act of 1988” or “FHAA”) and pursuant to 29 U.S.C. §

701, et seq. (“§ 504 of the Rehabilitation Act” or “Rehabilitation Act”) and alleges:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief as well as

compensatory and punitive damages pursuant to the Fair Housing Amendments Act

(42 U.S.C. § 3601, et. seq.) and §504 of the Rehabilitation Act 504 of 1973, as

amended, (29 U.S.C. § 701 et seq.). This Court has original jurisdiction under 28
                                          1
           Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 2 of 17




U.S.C. 1331 and 1343.

         2.       Venue is proper in this Court, the Northern District of Alabama, Eastern

Division, pursuant to 28 U.S.C. §1391(B).

         3.       Plaintiff, DIANE ALLEN (hereinafter referred to as “ALLEN”) is over

the age of majority and is a resident of Childersburg, Alabama. ALLEN suffers from

what constitutes a handicap or qualified “disability”1 under the Fair Housing

Amendments Act (“FHAA”) and the Rehabilitation Act and all other applicable

Federal statutes and regulations to the extent that she suffers from Diabetes, diabetic

neuropathy of both feet including partial amputation of her right foot, Dysautonomia

and associated seizures, and requires mobility aids as a result, such as a walker or

wheelchair.

         4.       The Defendant, CHILDERSBURG ESTATES, L.P., (hereinafter

referred to individually as “CHILDERSBURG ESTATES” or jointly as

“Defendants”) is a limited partnership registered to do business and, in fact, doing

business in Alabama and is the owner and/or operator of the real property and

improvements that are the subject of this action, specifically the Childersburg Estates

Apartments located at 136 Limbaugh Avenue, Childersburg, Alabama (hereinafter

referred to as the “Apartment Complex”).


1
  This complaint shall use the generally accepted term “disability,” utilized in the Americans with Disabilities Act,
in lieu of the term “handicap,” utilized in the Fair Housing Amendments Act, as the United States Supreme Court
has held both terms have the same legal meaning in Bradgon v. Abbot, 524 U.S. 624, 631 (1998).
                                                            2
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 3 of 17




      5.     The Defendant HUFF MANAGEMENT CO., INC. (hereinafter

referred to individually as “HMC or jointly as “Defendants”) is a corporation

registered to do business and, in fact, doing business in Alabama and is the

management agent and operator of the Apartment Complex.

                                          FACTS

      6.     On or about August 6, 2012, Plaintiff entered into a lease agreement

with Defendant Childersburg Estates, LP, to rent a low-income, accessible apartment

at the Childersburg Estates Apartment Complex financed by the Rural Housing

Service, and managed by Defendant HMC.

      7.     At the time the lease was executed on August 6, 2012, Plaintiff also

made a specific accommodation request of Defendant HMC, as follows: “Resident

requires a bigger hallway and bathroom due to use of walker and shower chair inside

and outside of bathtub, wider hallways and doorway due to sporadic use of

wheelchair. Resident is a fall risk and uses oxygen routinely. [She requires a] ramp

at front door, larger doors and hallway, larger bathroom, and transfer assistance bars

in bathroom.”

      8.     As a result of the accommodation requests made at the time of lease

signing, Plaintiff was placed in Apartment K1 located at 235 Ester Williams Drive

in Childersburg.
                                          3
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 4 of 17




      9.     Apartment K1 met all of Plaintiff’s accessibility needs and Plaintiff

continued to live at the Apartment Complex without incident until the property

began to be renovated in the Fall of 2019, and Defendants advised Plaintiff that she

would be required to be relocated to a different apartment as part of the renovations.

      10.    Upon learning of this, Plaintiff reminded Defendants of her need for

specific accommodations for her disabilities.         In support of her request for

accommodations, Plaintiff supplied a letter from the office Clayton H. Davis, MD,

Davis Family Medicine, signed by Tasia Bradford, FNP-C, confirming that Plaintiff

uses a walker, cane, wheelchair, oxygen concentrator, shower chair inside and

outside of the bathtub, and further confirming that Plaintiff is a fall risk.

      11.    Defendants requested additional paperwork be completed by Davis

Family Medicine, and, after receipt of such paperwork, they confirmed that Plaintiff

would be relocated to an accessible apartment.

      12.    On or about Friday, June 12, 2020, Plaintiff was notified by telephone

from the property manager, Marsha Spurlin Morris, that her apartment, K1, was to

be renovated beginning the following Monday, June 15, 2020, and that she should

box her belongings as she would be moved out to another unit, that had previously

been renovated, on the morning of Monday June 15, 2020. Plaintiff was not told

which apartment she would be moved to nor was she given the opportunity to ensure

that apartment would meet her accessibility needs.
                                            4
         Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 5 of 17




      13.    Plaintiff boxed her belongings as instructed and was moved to

apartment E1 on June 15, 2020, that had previously been renovated, and which is

located at 136 Limbaugh Avenue in Childersburg, Alabama, as a result of the

renovation of the apartment she had resided in for over 7 years, apartment K1.

      14.    Apartment E1 does not accommodate Plaintiff’s disability as the

hallway and doors are narrower, the bathroom is smaller and Plaintiff cannot utilize

the bathroom to shower due to a lack of space for her shower chairs, and there is

insufficient wheelchair maneuvering clearance in the bathroom for Plaintiff to access

the lavatory or bathtub, and apartment E1 will not accommodate the use of Plaintiff’s

walker or wheelchair.

      15.    Plaintiff immediately notified Defendants that she was unable to use

and enjoy apartment E1 and again reinstated her initial requests for accommodations

made back on August 6, 2012.

      16.    To date, Plaintiff has not been moved back to apartment K1 or

otherwise given accommodations such that she is able to use and enjoy her dwelling

despite her disabilities.

      17.    Defendants made no effort whatsoever to ensure that Plaintiff’s

disability would be accommodated through the renovation process and have

effectively abandoned her in an apartment she cannot use.

      18.    All events giving rise to this lawsuit have occurred in the Northern
                                          5
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 6 of 17




District of Alabama, Eastern Division.

                            COUNT I
       VIOLATION OF THE FAIR HOUSING AMENDMENTS ACT
                     42 U.S.C. §3604(f)(1)(A)

      19.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

again herein, the allegations contained in paragraphs 1 through 18 of this Complaint.

      20.    Defendants are in violation of the applicable provisions of the FHAA

and the regulations promulgated thereunder as a result of arbitrary, knowing,

deliberate, intentional, willful and/or wanton acts or omissions.

      21.    Defendants are discriminating against Plaintiff in the rental of a

dwelling, and have made unavailable and denied a dwelling to Plaintiff on the basis

of her disability, as prohibited in 42 U.S.C. § 3604(f)(1)(A), by depriving her of the

use and enjoyment of apartment K1, an apartment at which she had resided for over

7 years, and which had been assigned to her in response to her request for

accommodations in 2012.

      22.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by the Defendants.

      23.    Pursuant to 42 U.S.C. § 3613(c)(1), this Court is vested with the

authority to grant Plaintiff injunctive relief as well as award both compensatory and

punitive damages as a result of Defendants’ unlawful discrimination on the basis of
                                           6
         Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 7 of 17




disability.

       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following relief:

              A.    That the Court declare the subject property owned and
                    administered by Defendants are violative of the FHAA;

              B.    That the Court issue a permanent injunction enjoining
                    Defendants from continuing their discriminatory practices;

              C.    That the Court issue a permanent injunction enjoining
                    Defendants from excluding the Plaintiff and members of the
                    public with disabilities from participation in, or the benefits of,
                    their programs and services;

              D.    That the Court issue a permanent injunction requiring
                    Defendants to alter the premises of subject property in
                    accordance with the FHAA in a manner that will ensure the
                    covered units are readily accessible to and useable by individuals
                    with disabilities, or to relocate Plaintiff to an apartment that
                    meets her accessibility needs as she enjoyed before her forced
                    relocation;

              E.    That the Court award compensatory and punitive damages to Ms.
                    Allen in such amount as determined by the Court to be just and
                    equitable;

              F.    That the Court award reasonable attorney’s fees, costs (including
                    expert fees) and other expenses of suit, to the Plaintiff; and

              G.    That the Court award such other and further relief as it deems
                    necessary, just and proper.

                            COUNT II
        VIOLATION OF THE FAIR HOUSING AMENDMENTS ACT
                      42 U.S.C. §3604(f)(2)(A)

                                          7
         Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 8 of 17




       24.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

again herein, the allegations contained in paragraphs 1 through 18 of this Complaint.

       25.    Defendants are in violation of the applicable provisions of the FHAA

and the regulations promulgated thereunder as a result of arbitrary, knowing,

deliberate, intentional, willful and/or wanton acts or omissions.

       26.    Defendants are discriminating against Plaintiff in the rental of her

dwelling as well as in the terms and conditions of such rental, and in the provision

of services in connection with such dwelling, on the basis of her disability as

prohibited by 42 U.S.C. § 3604 (f)(2)(A), insofar as Plaintiff was required by

Defendants to leave her accessible unit that had been assigned to her on account of

specific accommodations requested, and has since been assigned a unit that does not

satisfy her disability needs such that she cannot use and enjoy her current dwelling

on account of her disability since June 15, 2020.

       27.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by the Defendants.

       28.    Pursuant to 42 U.S.C. § 3613(c)(1), this Court is vested with the

authority to grant Plaintiff injunctive relief as well as award both compensatory and

punitive damages as a result of Defendants’ unlawful discrimination on the basis of

disability.
                                           8
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 9 of 17




      WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following relief:

             A.     That the Court declare the subject property owned and
                    administered by Defendants are violative of the FHAA;

             B.     That the Court issue a permanent injunction enjoining
                    Defendants from continuing their discriminatory practices;

             C.     That the Court issue a permanent injunction enjoining
                    Defendants from excluding the Plaintiff and members of the
                    public with disabilities from participation in, or the benefits of,
                    their programs and services;

             D.     That the Court issue a permanent injunction requiring
                    Defendants to alter the premises of subject property in
                    accordance with the FHAA in a manner that will ensure the
                    covered units are readily accessible to and useable by individuals
                    with disabilities, or to relocate Plaintiff to an apartment that
                    meets her accessibility needs as she enjoyed before her forced
                    relocation;

             E.     That the Court award compensatory and punitive damages to Ms.
                    Allen in such amount as determined by the Court to be just and
                    equitable;

             F.     That the Court award reasonable attorney’s fees, costs (including
                    expert fees) and other expenses of suit, to the Plaintiff; and

             G.     That the Court award such other and further relief as it deems
                    necessary, just and proper.

                           COUNT III
       VIOLATION OF THE FAIR HOUSING AMENDMENTS ACT
                     42 U.S.C. §3604(f)(3)(B)

      29.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

                                          9
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 10 of 17




 again herein, the allegations contained in paragraphs 1 through 18 of this

 Complaint.

       30.    Defendants are in violation of the applicable provisions of the FHAA

and the regulations promulgated thereunder as a result of arbitrary, knowing,

deliberate, intentional, willful and/or wanton acts or omissions.

       31.    Defendants are discriminating against Plaintiff by refusing to make

reasonable accommodations in rules, policies, practices, or services, when such

accommodations may be necessary to afford Plaintiff equal opportunity to use and

enjoy her dwelling as prohibited by 42 U.S.C. § 3604 (f)(3)(B), insofar as Plaintiff

was required by Defendants to leave her accessible unit that had been assigned to

her on account of specific accommodations requested, and has since been assigned

a unit that does not satisfy her disability needs such that she cannot use and enjoy

her current dwelling on account of her disability since June 15, 2020.

       32.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by the Defendants.

       33.    Pursuant to 42 U.S.C. § 3613(c)(1), this Court is vested with the

authority to grant Plaintiff injunctive relief as well as award both compensatory and

punitive damages as a result of Defendants’ unlawful discrimination on the basis of

disability.
                                          10
       Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 11 of 17




      WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following relief:

             A.     That the Court declare the subject property owned and
                    administered by Defendants are violative of the FHAA;

             B.     That the Court issue a permanent injunction enjoining
                    Defendants from continuing their discriminatory practices;

             C.     That the Court issue a permanent injunction enjoining
                    Defendants from excluding the Plaintiff and members of the
                    public with disabilities from participation in, or the benefits of,
                    their programs and services;

             D.     That the Court issue a permanent injunction requiring
                    Defendants to alter the premises of subject property in
                    accordance with the FHAA in a manner that will ensure the
                    covered units are readily accessible to and useable by individuals
                    with disabilities, or to relocate Plaintiff to an apartment that
                    meets her accessibility needs as she enjoyed before her forced
                    relocation;

             E.     That the Court award compensatory and punitive damages to Ms.
                    Allen in such amount as determined by the Court to be just and
                    equitable;

             F.     That the Court award reasonable attorney’s fees, costs (including
                    expert fees) and other expenses of suit, to the Plaintiff; and

             G.     That the Court award such other and further relief as it deems
                    necessary, just and proper.


                           COUNT IV
       VIOLATION OF THE FAIR HOUSING AMENDMENTS ACT
                     42 U.S.C. §3604(f)(3)(C)

      34.    Plaintiff re-alleges and incorporates by reference, as if fully set forth
                                          11
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 12 of 17




again herein, the allegations contained in paragraphs 1 through 18 of this Complaint.

      35.    Defendants are in violation of the applicable provisions of the FHAA

and the regulations promulgated thereunder as a result of arbitrary, knowing,

deliberate, intentional, willful and/or wanton acts or omissions.

      36.    Defendants are discriminating against Plaintiff by failing to design and

construct the subject property after March 13, 1991, so that it is readily accessible to

and useable by people with disabilities who require wheelchairs for mobility, as

prohibited by 42 U.S.C. § 3604 (f)(3)(C).

      37.    Defendants are in violation of 42 U.S.C. § 3604 and 24 C.F.R. §

100.205 and are discriminating against the Plaintiff as the result of inter alia, the

following specific violations:


             i.     By removing Plaintiff from an apartment that

                    accommodated her accessibility needs and relocating her

                    to an apartment that did not accommodate her accessibility

                    needs (despite Defendants’ awareness of Plaintiff’s

                    accessibility needs since she moved to the property in

                    2012).

             ii.    By relocating Plaintiff to a recently renovated apartment

                    containing interior doors that do not provide at least a 32-

                                           12
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 13 of 17




                     inch clear width.

              iii.   By relocating Plaintiff to a recently renovated apartment

                     containing a bathroom that lacks the requisite wheelchair

                     maneuvering clearances to access the bathtub and lavatory.


       38.    Upon information and belief there are other current violations of the

FHAA and only once Plaintiff and Plaintiff’s representatives perform a full

inspection of the subject property can all said violations be identified.

       39.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by the Defendants.

       40.    Pursuant to 42 U.S.C. § 3613(c)(1), this Court is vested with the

authority to grant Plaintiff injunctive relief as well as award both compensatory and

punitive damages as a result of Defendants’ unlawful discrimination on the basis of

disability.

       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following relief:

              A.     That the Court declare the subject property owned and
                     administered by Defendants are violative of the FHAA;

              B.     That the Court issue a permanent injunction enjoining
                     Defendants from continuing their discriminatory practices;

                                          13
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 14 of 17




              C.    That the Court issue a permanent injunction enjoining
                    Defendants from excluding the Plaintiff and members of the
                    public with disabilities from participation in, or the benefits of,
                    their programs and services;

              D.    That the Court issue a permanent injunction requiring
                    Defendants to alter the premises of subject property in
                    accordance with the FHAA in a manner that will ensure the
                    covered units are readily accessible to and useable by individuals
                    with disabilities, or to relocate Plaintiff to an apartment that
                    meets her accessibility needs as she enjoyed before her forced
                    relocation;

              E.    That the Court award compensatory and punitive damages to Ms.
                    Allen in such amount as determined by the Court to be just and
                    equitable;

              F.    That the Court award reasonable attorney’s fees, costs (including
                    expert fees) and other expenses of suit, to the Plaintiff; and

              G.    That the Court award such other and further relief as it deems
                    necessary, just and proper.

        COUNT V – VIOLATION OF THE REHABILITATION ACT

       41.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

again herein, the allegations contained in paragraphs 1 through 18 of this Complaint.

       42.    As more fully described above, Plaintiff is an individual with a

disability.

       43.    Furthermore, the Plaintiff is an Alabama resident who resides at the

subject Apartment Complex as described above and herein and is otherwise qualified

to use and enjoy the programs, services and benefits provided by Defendants in said

                                          14
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 15 of 17




Apartment Complex.

      44.    Defendants' acts and omissions that result in unequal access to the

programs, services, facilities and activities provided by Defendants as alleged herein

are in violation of Section 504 of the Rehabilitation Act as codified in 29 U.S.C. §

794 et seq., and the regulations promulgated thereunder which are codified in 34

C.F.R. § 104 et seq. Defendants are the direct recipient of federal funds sufficient

to invoke the coverage of Section 504 insofar as the subject Apartment Complex

was financed by the Rural Housing Service, and are unlawfully and intentionally

discriminating against Plaintiff on the sole basis of Plaintiff's disabilities. Upon

information and belief, the public programs, services and activities at issue in this

cause at the subject facilities have benefited from federal financial assistance.

      45.    Solely by reason of disability, Plaintiff has been, and continues to be,

excluded from participation in, denied the benefit of, and subjected to discrimination

in her attempts to receive full, safe and equal access to the programs, services and

activities offered by Defendants.

      46.    Defendants are in violation of Section 504 of the Rehabilitation Act, as

amended, 29 U.S.C. §794 and are discriminating against the Plaintiff due to the

violations detailed in paragraph 37 above, which are incorporated herein by

reference.

      47.    Upon information and belief, there are other current violations of the
                                          15
        Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 16 of 17




Rehabilitation Act at the Apartment Complex and only once a full inspection is

performed by Plaintiff or Plaintiff’s representatives can all said violations be

identified.

      WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following injunctive and declaratory relief:

      A       That this Court accept jurisdiction of this case and declare that the
              programs, services and facilities owned, operated and administered by
              Defendants are discriminatory and are violative of the Rehabilitation
              Act;

      B.      That the Court enter an order requiring Defendants to alter their
              programs, services and facilities to comply with federal law and
              regulations to make them accessible to and usable by individuals with
              disabilities to the extent required by the Rehabilitation Act;

      C.      That the Court enter an order directing Defendants to evaluate and
              neutralize their policies, practices, and procedures toward individuals
              with disabilities, for such reasonable time so as to allow Defendants to
              undertake and complete corrective procedures;

      D.      That the Court enter an order mandating that Defendants undertake a
              self-evaluation and that such evaluation contain a description of all of
              Defendants' programs, services and facilities; a review of all policies
              and practices that govern the administration of such programs, services
              and facilities; and an analysis of whether the policies and practices
              regarding such administration adversely affect the full participation of
              and use by individuals with disabilities;

      E.      That the Court enter an order mandating Defendants to expeditiously
              make all reasonable and appropriate modifications in their policies,
              practices and procedures, provide effective signage, remove all
              architectural barriers that would not cause an undue financial or
              administrative burden or cause a fundamental alteration to the program
              or activity, provide alternative means when necessary; and, otherwise,
                                          16
 Case 1:20-cv-01251-ACA Document 1 Filed 08/25/20 Page 17 of 17




      take all such steps as are reasonable and necessary to ensure that
      persons with disabilities are no longer excluded, denied services,
      segregated or otherwise treated differently and discriminated against at
      the subject facilities;

F.    Awarding reasonable compensatory and punitive damages to Plaintiff;

G.    Awarding reasonable attorney fees, expert fees, costs, and expenses to
      Plaintiff;

H.    Retaining jurisdiction of this case until Defendants have fully complied
      with the orders of this Court and awarding such other, further or
      different relief, as the Court deems necessary, just and proper.


Dated this 25th day of August, 2020.

                                Respectfully submitted,


                                       /s/ Edward I. Zwilling
                                       Edward I. Zwilling, Esq.
                                       Ala. Bar No. ASB-1564-L54E
                                       Law Office of Edward I. Zwilling, LLC
                                       4000 Eagle Point Corporate Dr.
                                       Birmingham, Alabama 35242
                                       Telephone: (205) 822-2701
                                       edwardzwilling@zwillinglaw.com




                                  17
